FILED
                            NOT FOR PUBLICATION                            NOV 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50642

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02442-LAB

  v.
                                                 MEMORANDUM*
MIGUEL NAVARRO-VALLE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Miguel Navarro-Valle appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Navarro-Valle contends that the district court procedurally erred by granting

only a one-level fast-track departure under U.S.S.G. § 5K3.1, rather than the four-

level departure requested by the government. “In analyzing challenges to a court’s

upward and downward departures to a specific offense characteristic or other

adjustment under Section 5K, we do not evaluate them for procedural correctness,

but rather, as part of a sentence’s substantive reasonableness.” United States v.

Ellis, 641 F.3d 411, 421 (9th Cir. 2011). Contrary to Navarro-Valle’s contention,

his within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including the

need for deterrence. See Gall v. United States, 522 U.S. 38, 51 (2007).

      Navarro-Valle also argues that the district court violated the separation of

powers doctrine by considering an internal Department of Justice memorandum in

evaluating the fast-track departure. Even if Navarro-Valle is correct that this claim

is reviewable, we are not persuaded. Navarro-Valle has not demonstrated that the

court’s consideration of the memorandum for “informational” purposes infringed

on any prosecutorial power. See United States v. Miller, 722 F.2d 562, 565 (9th

Cir. 1983) (“[S]eparation of powers requires that the judiciary remain independent

of executive affairs.”).

      AFFIRMED.


                                          2                                    13-50642